DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/IB2017/053362 filed on June 7, 2017.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on June 7, 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 2021 has been entered.
 
Response to Amendment


Response to Arguments
Due to the cancellation of claims 30-38 the previous rejection of claims 30-38 under 35 U.S.C. 112(a) is hereby withdrawn.
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 as being unpatentable over Moussa U.S. Publication No. 2015/0087653 A1 in view of Rosee et al. (Cancer Research, Vol. 62, pages 7149-7153, 2002) and Outeiro et al. (2007, Science, Vol. 317, pages 516-519) have been fully considered and are found persuasive. 
Accordingly the previous rejection under 35 USC 103 is hereby withdrawn.  Accordingly, claims 43-48 are free of the art and allowable for the reasons detailed below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 43-48 of the instant application claim a method of managing neuroinflammation or neuroinflammation mediated neurodegenerative disease or disorder in a subject in need thereof, wherein the neurodegenerative disease or disorder is Parkinson’s disease, Alzheimer’s disease, Huntington’s disease, multiple 
The closest related prior art is Moussa U.S. Publication No. 2015/0087653 A1 and Outeiro et al. (2007, Science, Vol. 317, pages 516-519). 
Moussa teaches methods of treating or preventing a neurodegenerative disease, a myodegenerative disease or a prion disease in a subject comprising administering a tyrosine kinase inhibitor (abstract).  Moussa further teaches a method of inhibiting or preventing toxic protein aggregation in a neuron, a muscle cell or a glial cell comprising contacting the neuron, the muscle cell or the glial cell with an effective amount of a tyrosine kinase inhibitor wherein the tyrosine kinase inhibitor crosses the blood brain barrier [0005].  Moussa further teaches a method of rescuing a neuron from neurodegeneration comprising contacting the neuron with an effective amount of a tyrosine kinase inhibitor [0006].  Moussa further teaches treating a neurodegenerative disease including amyotrophic lateral sclerosis, Alzheimer’s disease, Huntington’s disease and Parkinson’s disease [0088].  Moussa teaches tyrosine kinase inhibitors include nilotinib, bosutinib or a combination thereof [0091].  Moussa teaches that nilotinib and bosutinib are bcr-abl tyrosine kinase inhibitors [0091].  
Moussa specifically claims a method of treating or preventing a neurodegenerative disease selected from the group consisting of amyotrophic lateral sclerosis, Alzheimer’s disease, Parkinson’s disease, Huntington’s disease, mild cognitive impairment, and -synucleinopathy or a taupathy comprising administering an effective amount of a tyrosine kinase inhibitor selected from the group consisting of nilotinib, bosutinib, and a combination thereof.

Outeiro et al. demonstrates that AGK2 is a potent inhibitor of sirtuin-2 (pages 517-518 Figures 2 and 3).  Outeiro et al. further teaches that Parkinson’s disease causes loss of dopaminergic neurons and development of lewy bodies containing -synuclein in the substantia nigra (page 516).  Outeiro et al. further demonstrates that AGK2 rescued -synuclein toxicity and modified inclusion morphology in a cellular model of Parkinson’s disease (abstract and page 518 figure 4).  Outeiro et al. teaches that AGK2 protected against dopaminergic cell death in vitro and in a drosophila model of Parkinson’s disease (abstract and pages 518-519).  Thus Outeiro et al. demonstrates that the sirtuin-2 inhibitor AGK2 is useful for the treatment of Parkinson’s disease.
However, Outeiro et al. does not teach combining the sirtuin-2 inhibitor with a tyrosine kinase inhibitor.
In addition, in the declaration under 37 CFR 1.132 filed on November 8, 2020, declarant states that the combination of PD180970 and AGK2 showed a synergistic effect in providing neuroprotection against neurodegeneration including in the presence of neuroinflammation (paragraph 7 of the declaration).  Applicant shows that neither PD180970 nor AGK-2 provided any protection against neurodegeneration in the presence of neuroinflammation, but the combination of PD180970 and AGK-2 increased cell survival to more than 67% which is an increase in cell survival of about 54% (see paragraph 7 of the declaration). Thus, the combination of PD180970 and AGK2 showed a synergistic effect in protecting against neurodegeneration in the presence of neuroinflammation. The combination of PD160970 and AGK2 also provided a similar 
Thus Applicant demonstrates surprising and unexpected results which could not have been predicted by the prior art cited since the prior art cited does not teach or suggest the combination of the sirtuin-2 inhibitor and the tyrosine kinase inhibitor.
Therefore claims 43-48 are novel and non-obvious over the closest related prior art.

Conclusion
Claims 1-42 are canceled.  Claims 43-48 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM